                  Case 1:20-mj-00395-PK Document 1 Filed 05/26/20 Page 1 of 6 PageID #: 1
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District of New York

                  United States of America
                             v.                                   )
                           Duval Fludd                            )        Case No.    20-MJ-395
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                            Defendant


                                                    ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      DUVAL FLUDD                                                                                       ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment       u Information        u Superseding Information             ✔ Complaint
                                                                                                                    u
u Probation Violation Petition            u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Felon in possession of a firearm, in violation of 18 USC 922(g)(1)




Date:         05/26/2020
                                                                                         Issuing officer’s signature

City and state:       Brooklyn, New York                                           U.S. Magistrate Judge Peggy Kuo
                                                                                           Printed name and title


                                                                Return

           This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         .

Date:
                                                                                        Arresting officer’s signature



                                                                                           Printed name and title
                   Case 1:20-mj-00395-PK Document 1 Filed 05/26/20 Page 2 of 6 PageID #: 2
AO 442 (Rev. 11/11) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Not for Public Disclosure)

Name of defendant/offender:
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                   Race:
Hair:                                                                  Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
    Case 1:20-mj-00395-PK Document 1 Filed 05/26/20 Page 3 of 6 PageID #: 3



AB:RMP

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                              COMPLAINT

            - against -                               (18 U.S.C. § 922(g)(1))

DUVAL FLUDD,                                          Case No. 20-MJ-395

                          Defendant.

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

               MICHAEL MCCARTHY, being duly sworn, deposes and states that he is a

Detective with the New York City Police Department, duly appointed according to law and

acting as such.

               On or about May 14, 2020, within the Eastern District of New York, the

defendant DUVAL FLUDD, knowing that he had previously been convicted in a court of

one or more crimes punishable by imprisonment for a term exceeding one year, did

knowingly and intentionally possess in and affecting interstate or foreign commerce a

firearm and ammunition, to wit: a 38 special caliber Model 64-3 Smith & Wesson revolver

bearing serial number 1D81479, and five 38 special caliber cartridges inside the firearm’s

cylinder.

               (Title 18, United States Code, Section 922(g)(1))
    Case 1:20-mj-00395-PK Document 1 Filed 05/26/20 Page 4 of 6 PageID #: 4
                                                                                                   2

               The source of your deponent’s information and the grounds for his belief are

as follows:1

               1.      I am a Detective with the New York City Police Department (“NYPD”)

and have been involved in the investigation of numerous cases involving the recovery of

firearms and ammunition. I am familiar with the facts and circumstances set forth below

from my participation in this investigation; my review of body camera and surveillance

camera video, as well as documents, records and reports, including the defendant’s criminal

history record; and from reports of other law enforcement officers involved in the

investigation. Where I describe the statements of others, I am doing so only in sum and

substance and in part.

               2.      On May 14, 2020, at approximately 2:00 p.m., two NYPD police

officers and one Sergeant (all three collectively, the “officers”)2 were on patrol in an

unmarked car and in plainclothes in an area of the Canarsie neighborhood in Brooklyn, New

York. The officers were traveling north on East 78th Street when they stopped at a red light

at Farragut Road. They saw a small group of people walking east on Farragut Road and

crossing East 78th Street directly in front of the officers’ vehicle, from the officers’ left to

their right.




        1
               Because this affidavit is being submitted for the limited purpose of
establishing probable cause to arrest, I have not described every fact learned during the
course of the investigation.
        2
               For convenience I use titular designations to refer to multiple law enforcement
personnel who were involved in the arrest of this defendant. The identity of each of these
individuals is known to me, and I interviewed or was present at interviews of each of them
about the events described herein.
    Case 1:20-mj-00395-PK Document 1 Filed 05/26/20 Page 5 of 6 PageID #: 5
                                                                                                3

              3.      When the group reached the southeast corner of the intersection of East

78th Street and Farragut Road, or immediately thereafter, an unknown dark-colored vehicle

traveling east on Farragut Road pulled up from behind the group and slowed to a stop beside

them. The officers saw one of the men in the group raise the right side of his shirt while

staring at the unknown vehicle, which revealed a handgun in his waistband. That man, who

the officers would later learn was DUVAL FLUDD, put his hand on the gun and began to

withdraw it, as if he were about to point it at the occupants of the unknown vehicle.

              4.      The Sergeant, who was driving the officers’ vehicle, quickly pulled

their vehicle forward and the other two officers got out of the car and identified themselves

as police. The group of people immediately ran and scattered, and FLUDD ran east on

Farragut Road. The Sergeant continued to drive alongside FLUDD, while the other two

officers pursued him on foot. FLUDD dropped or threw a cellphone, which Officer-1

recovered.

              5.      FLUDD turned right on East 80th Street, and ran south as the officers

pursued him on foot and by vehicle. FLUDD then turned right into the gated yard area of a

private residence on East 80th Street. The Sergeant, from his vehicle, saw FLUDD throw

something into the bushes in front of the home, and trip over a low garden railing on his way

out of the gated area back to the sidewalk. The Sergeant pulled over and got out of his car,

and ran toward FLUDD while telling him to show his hands, and by then Officer-1 had

caught up in foot pursuit and joined the Sergeant. FLUDD, who was starting to get up after

tripping, stayed on the ground and surrendered to the officers. This sequence of events in

front of the private residence was corroborated by video recovered from a doorbell camera at

that residence.
Case 1:20-mj-00395-PK Document 1 Filed 05/26/20 Page 6 of 6 PageID #: 6
